DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-11 and 13-23 are pending.
Claims 5-6 and 12 are cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Response to Amendment
The amendment, filed 03 November 2022, is fully responsive.

Applicant’s amendments to the claims 1, 9 and 11-12 have overcome each and every objections previously set forth. The objections of the claims 1, 9 and 11-12 have been withdrawn.

Applicant’s amendments to the claims 5-6 have overcome each and every 112(a) rejections previously set forth. The 112(a) rejections of the claims 5-6 have been withdrawn.


Response to Arguments
Applicant’s arguments (see Amendment page 8) with respect to the 112(a) rejection of the claims 9 and 11 are directed to that “Applicant has amended claims 9 and 11 to specify that the first and second actuation signals are generated based at least in part on the recorded wind movement and the modified wind movement, respectively.”
Examiner respectfully disagrees that the amendments overcome the 112(a) rejections of claims 9 and 11. Claim 9 recites in part, “wherein the program instructions are further executable by the processor cause the system to: record wind movement in an outdoor environment, wherein the recorded wind movement specifies a velocity of wind over time, and wherein the first and second actuation signals cause the one or more fans to emulate the recorded wind movement.” Examiner cannot find in the specification the description of how to generate the first and second actuation signals to “cause the one or more fans to emulate the recorded wind movement.” Specification of the instant application as published describes generally that the “processor transmits actuation signals to two or more fans located at different locations. The actuation signals cause the two or more fans to generate respective flows of air that vary over time. The combination of the respective flows of air produces an aggregate flow of air with an apparent point of origin that varies over time,” as stated in Abstract. (also see paragraphs [0053]-[0054])  However, the specification does not have a written description of how the first and second actuation signals are generated to “cause the one or more fans to emulate the recorded wind movement,” or what first and second actuation signals “cause the one or more fans to emulate the recorded wind movement.” Similarly, claim 11 recites in part, “wherein the first and second actuation signals cause the one or more fans to reproduce the modified wind movement.” However, the specification does not have a written description of how the first and second actuation signals are generated to “cause the one or more fans to reproduce the modified wind movement,” or what first and second actuation signals “cause the one or more fans to reproduce the modified wind movement.”
Accordingly, Applicant’s arguments are not persuasive, and the 112(a) rejections of the claims 9 and 11 are maintained.

Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7-11 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites in part, “wherein a vector summation of the first and second flows of air produces an aggregate air flow with an apparent point of origin that varies over time at the detected location of the person by coordination of the first and second actuation signals, and wherein the first and second actuation signals are generated based at least in part of the detected location of the person such that a direction of the aggregate flow of air varies at the detected location of the person.” Examiner cannot find in the specification the description of a vector summation of the first and second flows of air producing an aggregate air flow with an apparent point of origin. Specification of the instant application as published describes generally that “the aggregate air flow may be a vector summation of each of the individual air flows (e.g., for laminar flow) or a more complex non-linear combination of the individual air flows (e.g., for non-laminar or turbulent flow) as experienced at the location of the user” (see paragraph [0043]), where the vector summation is a result of the aggregate air flow. However, the specification does not describe how vector summation produces an aggregate air flow. Appropriate correction is required.
Claims 13 and 20 are rejected under 35 U.S.C. 112(a) for the similar reason as for the claim 1.
Claims 2-4 and 7-11 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 2-4 and 7-11 are rejected under 35 U.S.C. 112(a).
Claims 14-19 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 14-19 are rejected under 35 U.S.C. 112(a).
Claims 21-23 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 21-23 are rejected under 35 U.S.C. 112(a).

Claim 9 recites in part, “wherein the program instructions are further executable by the processor cause the system to: record wind movement in an outdoor environment, wherein the recorded wind movement specifies a velocity of wind over time, and wherein the first and second actuation signals cause the one or more fans to emulate the recorded wind movement.” Examiner cannot find in the specification the description of how to generate the first and second actuation signals to “cause the one or more fans to emulate the recorded wind movement.” Specification of the instant application as published describes generally that the “processor transmits actuation signals to two or more fans located at different locations. The actuation signals cause the two or more fans to generate respective flows of air that vary over time. The combination of the respective flows of air produces an aggregate flow of air with an apparent point of origin that varies over time,” as stated in Abstract. (also see paragraphs [0053]-[0054])  However, the specification does not have a written description of how the first and second actuation signals are generated to “cause the one or more fans to emulate the recorded wind movement,” or what first and second actuation signals “cause the one or more fans to emulate the recorded wind movement.”
Similarly, claim 11 recites in part, “wherein the first and second actuation signals cause the one or more fans to reproduce the modified wind movement.” However, the specification does not have a written description of how the first and second actuation signals are generated to “cause the one or more fans to reproduce the modified wind movement,” or what first and second actuation signals “cause the one or more fans to reproduce the modified wind movement.”
Appropriate corrections are required.
Claim 11 is rejected under 35 U.S.C. 112(a) for the similar reason as for the claim 9.
Claim 10 is a dependent claim of claim 9. The claim 9 is rejected under 35 U.S.C. 112(a), and therefore, claim 10 is rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7-11 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “wherein a vector summation of the first and second flows of air produces an aggregate air flow with an apparent point of origin that varies over time at the detected location of the person by coordination of the first and second actuation signals.” It is unclear how a vector summation (a mathematical concept) can produce an aggregate air flow. It is also unclear what Applicant means by “coordination of the first and second actuation signals” that is different than “the first and second flows of air produces an aggregate air flow.” Specification of the instant application as published describes generally that “the aggregate air flow may be a vector summation of each of the individual air flows (e.g., for laminar flow) or a more complex non-linear combination of the individual air flows (e.g., for non-laminar or turbulent flow) as experienced at the location of the user.” (see paragraph [0043]), where the vector summation is a result of the aggregate air flow.  For examining purposes the limitation “wherein a vector summation of the first and second flows of air produces an aggregate air flow with an apparent point of origin that varies over time at the detected location of the person by coordination of the first and second actuation signals” has been interpreted to mean “wherein the first and second flows of air produce an aggregate air flow with an apparent point of origin that varies over time at the detected location of the person”. However, such interpretation is not given a patentable weight since the produced aggregate air flow with an apparent point of origin that varies over time is a general result of combined air flow of two fans that generate the first and second flows of air. Appropriate correction is required.
Claims 13 and 20 are rejected under 35 U.S.C. 112(b) for the similar reason as for the claim 1.
Claims 2-4 and 7-11 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 2-4 and 7-11 are rejected under 35 U.S.C. 112(b).
Claims 14-19 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 14-19 are rejected under 35 U.S.C. 112(b).
Claims 21-23 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 21-23 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI et al. (JP 2007307098 A), hereinafter ‘Hattori’, in view of Deligiannidis (US 2008/0153591 A1), hereinafter ‘Deligiannidis’.

Regarding claim 1, Tatsumi teaches:
A system, comprising: (Hattori: [0019], Figure 1 “FIG. 1 is a diagram showing a configuration of a virtual space generating apparatus 100 according to a first embodiment. The virtual space generation device 100 can be used as a home game machine, a movie viewing device, or a game device in a game facility. The virtual space generation device 100 is configured such that the user 200 is located in the center. The virtual space generation device 100 according to the present embodiment is configured to include three units of a playback device 2, an environment providing unit 10, and an environmental wind reproduction device 20.”)
a processor configured to communicate with two or more fans; and 
one or more sensors configured to detect a location of a person within blowing range of the two or more fans; (Hattori: Figure 1; [0023] “The virtual space generation device 100 is provided with a controller 30 and a sensor 32 as necessary. The controller 30 is an interface used for the user 200 to operate the virtual space generation device 100, switch the viewpoint, or move in the virtual space provided by the virtual space generation device 100. The sensor 32 is attached to a part of the user 200, for example, the head, and is provided to detect the position and movement of the user 200. The virtual space generation device 100 may control the virtual space to be provided according to information obtained by the controller 30 and the sensor 32.”; [0025] “The environmental wind reproduction device 20 includes a plurality of blower fans 22 and a wind pressure control unit 24. A plurality of the blower fans 22 are arranged around the assumed position of the user 200 so that the blower, that is, the wind pressure, can be applied to the user 200 from at least three different directions.”) [The blower fans 22 read on “two or more fans”, and the controller 30 reads on “a processor”. The sensor 32 reads on “one or more sensors”, and the position of the user reads on “a location of a person”. As illustrated in Figure 1, the controller is in communication with the blower fans, and the assumed position of the user is within blowing range of the two or more fans. The detection of the position and movement of the user with user being in the assumed position, as illustrated in Figure 1, reads on “detect a location of a person within blowing range of the two or more fans”.]
generate first and second actuation signals based at least in part on the detected location of the person; 
transmit the first actuation signals to a first fan of the two or more fans to create a first flow of air that varies over time; and transmit the second actuation signals to a second fan of the two or more fans to create a second flow of air that varies over time, (Hattori: [0025] “The environmental wind reproduction device 20 includes a plurality of blower fans 22 and a wind pressure control unit 24. A plurality of the blower fans 22 are arranged around the assumed position of the user 200 so that the blower, that is, the wind pressure, can be applied to the user 200 from at least three different directions.”; [0026] “The wind pressure control unit 24 adjusts the wind pressure applied to the user 200 by controlling the rotational speed of the plurality of blower fans 22. The wind pressure control unit 24 may control the rotational speed of the blower fan 22 by a pulse width modulation method, or may perform linear driving. The wind pressure control unit 24 may control the rotational speed of each blower fan 22 according to environmental wind regeneration data prepared in advance, or environmental data provided by the environment providing unit 10, that is, Video data and audio data may be converted into environmental reproduction data to control the rotation speed.”) [One of the plurality of blower fans reads on “a first fan”, and another one of the plurality of blower fans reads on “a second fan”. The pulse width modulation signals reads on “actuation signals”. The wind pressure control unit controlling the rotation speed of the blower fans read on “generate” and “transmit” the “actuation signals”.]
wherein a vector summation of the first and second flows of air produces an aggregate air flow with an apparent point of origin that varies over time at the detected location of the person by coordination of the first and second actuation signals, and wherein the first and second actuation signals are generated based at least in part of the detected location of the person such that a direction of the aggregate flow of air varies at the detected location of the person. (Hattori: [0027] “FIG. 2 is a diagram illustrating the configuration of the environmental wind reproduction device 20, and is a diagram illustrating the arrangement of the blower fans 22 desired from the overhead of the user 200. In the present embodiment, sixteen fans 22 are provided and arranged at the same angle, that is, at an interval of 22.5 degrees on the same circle centered on the assumed position of the user 200. All the fans 22 for ventilation are provided facing the user 200. However, the number and arrangement of the blower fans 22 are not limited to this. Since the wind can be combined in a vector manner, it is possible to reproduce the wind in an arbitrary direction for the user 200 by arranging three or more fans for blowing in different directions.”; [0030] “The environmental wind reproduction device 20 of the virtual space generation device 100 applies wind pressure to the user 200 in synchronization with environmental data such as video and audio provided by the environment providing unit 10. For example, when an explosion occurs in the virtual space experienced by the user 200, the blast is reproduced by strongly rotating the blower fan 22. At this time, by driving the blower fan 22 arranged in the direction in which the explosion occurred, the user 200 can feel a sense of reality as if an explosion actually occurred in that direction. Also, in the video that the user 200 views, when the wind is blowing, the air blowing fan 22 to be driven is selected according to the wind direction, and the rotational speed is controlled according to the air volume, thereby changing the environmental wind can be reproduced.”; [0040] “The data acquired and sored by the environmental wind measuring device 300 corresponds to the air volume in the positive and negative directions of the X-axis, Y-axis, and Z-axis. You can know the direction and airflow. By measuring a plurality of environmental winds in an actual environment to be digitally stored by the environmental wind measuring apparatus 300, the air volume and the wind direction at different positions can be stored.”; [0042] “The environmental wind reproduction device 20 can obtain the necessary air volume and direction based on the electronic data acquired by the environmental wind measurement device 300 of FIG. 3 according to the position and orientation of the user 200 in the virtual space. The fan 22 for ventilation is selected and the rotation speed is controlled.”) [Combined in a vector manner reads on “vector summation … produces an aggregate air flow”, and the arbitrary direction reads on “an apparent point of origin”. Controlling the rotation speed of each fan synchronized with recorded environmental wind condition reads on “… that varies over time …”.]

Hattori does not explicitly teach: a non-transitory computer-readable memory medium coupled to the processor, wherein the non-transitory computer-readable memory medium stores program instructions which, when executed by the processor, cause the system to: …
Deligiannidis teaches:
a non-transitory computer-readable memory medium coupled to the processor, wherein the non-transitory computer-readable memory medium stores program instructions which, when executed by the processor, cause the system to: …(Deligiannidis: [0025] “The system 122 also includes one or more fans 128 for generating a wind simulation. The fan or fans 128 can be controlled by the computing device 102 through an output device controller 130. The output device controller 130 can include, for example, relays and or electronic speed controllers to vary the speed and direction of the simulated wind.”; [0049] “When the control computer is in operation, the processor 240 is configured to execute software stored within the memory 242, to communicate data to and from the memory 242, and to generally control operations of the control computer pursuant to the software.”; [0050] “It should be noted that the control software 246 can be stored on any computer-readable medium for use by or in connection with any computer-related system or method. In the context of this document, a computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can contain or store a computer program for use by or in connection with a computer related system or method. The control software 246 can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hattori and Deligiannidis before them, to modify the controller to incorporate computer-readable medium.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for strong instructions to be fetched to execute on the controller when required (Deligiannidis: [0050] “The control software 246 can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions.”).

Regarding claim 2, Hattori and Deligiannidis teach all the features of claim 1.
Hattori further teaches:
wherein the apparent point of origin of the aggregate air flow comprises a perceived point of origin of the aggregate air flow from the detected location of the person. (Hattori: [0056] “When the audio reproduction unit 14 of the environment providing unit 10 performs audio reproduction known as multi-channel such as 5.1 channel or 7.1 channel, the user 200 perceives audio from various directions such as front and rear, left and right. Can provide a more realistic environment. In this case, it is desirable that the environment providing unit 10 in FIG. 1 includes a plurality of speakers instead of the sound reproducing unit 14. In this case, sound is output from different directions to the user 200 from the speakers arranged around the user 200. [0057] “The wind pressure control unit 24 associates the plurality of blower fans 22 provided around the user 200 with each of the plurality of speakers. The association is preferably performed so that the direction of the blower fan 22 viewed from the user 200 and the direction of the speaker coincide with each other. For example, in the case of a multi-channel sound system that reproduces 5.1-channel sound, the blower fan 22 disposed on the left front, front, and right front as viewed from the user 200 is associated with each of the left, center, and right speakers. Similarly, the blower fan 22 disposed on the right rear side and the left rear side as viewed from the user 200 is associated with the surround right speaker and the surround left speaker. The sound data analysis unit 52 of the wind pressure control unit 24 controls the rotation speed of each blower fan 22 according to sound data to be reproduced from the associated speaker. The rotational speed of each blower fan 22 may be set based on the volume of each channel as described above.”)

Regarding claim 3, Hattori and Deligiannidis teach all the features of claim 1.
Hattori further teaches:
wherein the first and second flows of air varying over time comprises the first and second flows of air varying in one or both of direction and speed over time. (Hattori: [0012] “There are a plurality of fans for blowing, and the fans are arranged so as to be blown from different directions, and the sound reproduced by the environment providing unit may be prepared as a multi-channel sound signal having directionality. . The control unit may associate each of the plurality of blower fans with one of the multichannel audio signals, and may control the number of rotations of each of the blower fans according to the sound data of the associated channel. In this case, when reproducing contents such as movies having multi-channel audio information such as 5.1ch and 7.1ch, by rotating the rotation speeds of a plurality of blower fans to each channel, each blower fan The wind pressure from can be controlled suitably, and a sense of reality can be enhanced.”; [0030] “The environmental wind reproduction device 20 of the virtual space generation device 100 applies wind pressure to the user 200 in synchronization with environmental data such as video and audio provided by the environment providing unit 10. For example, when an explosion occurs in the virtual space experienced by the user 200, the blast is reproduced by strongly rotating the blower fan 22. At this time, by driving the blower fan 22 arranged in the direction in which the explosion occurred, the user 200 can feel a sense of reality as if an explosion actually occurred in that direction. Also, in the video that the user 200 views, when the wind is blowing, the air blowing fan 22 to be driven is selected according to the wind direction, and the rotational speed is controlled according to the air volume, thereby changing the environmental wind can be reproduced.”)

Regarding claim 7, Hattori and Deligiannidis teach all the features of claim 1.
Hattori further teaches:
wherein the first and second actuation signals are transmitted to the two or more fans via a wired or wireless connection. (Hattori: Figure 2; [0026] “The wind pressure control unit 24 adjusts the wind pressure applied to the user 200 by controlling the rotational speed of the plurality of blower fans 22. The wind pressure control unit 24 may control the rotational speed of the blower fan 22 by a pulse width modulation method, or may perform linear driving.”) [See wires between/amongst the controller 24 and the blower fans 22, as illustrated in Figure 2, that deliver pulse width modulation signals.]

Regarding claim 8, Hattori and Deligiannidis teach all the features of claim 1.
Hattori further teaches:
wherein the processor is integrated with a home environmental control system. (Hattori: [0002] “In recent years, with the enlargement of televisions and the rapid spread of DVDs and high-performance game machines, there has been an increasing interest in home theaters that allow users to enjoy movies and games with a sense of realism at home.”)

Regarding claim 9, Hattori and Deligiannidis teach all the features of claim 1.
Hattori further teaches:
one or more second sensors configured to measure wind movement, wherein the program instructions are further executable by the processor cause the system to: record wind movement in an outdoor environment, wherein the recorded wind movement specifies a velocity of wind over time, and (Hattori: [0038], Figure 3 “FIG. 3 is a configuration diagram of the environmental wind measuring apparatus 300 according to the second embodiment. The environmental wind measuring device 300 includes six anemometers 40a to 40f and a recording device 42. An anemometer is a device capable of measuring a gas flow rate and a wind speed, and various types of devices such as an air flow meter (air flow sensor) are commercially available. In the following description, it is assumed that the air flow meter is an airflow sensor.”; [0040] “The data acquired and stored by the environmental wind measuring device 300 corresponds to the air volume in the positive and negative directions of the X-axis, Y-axis, and Z-axis. You can know the direction and airflow. By measuring a plurality of environmental winds in an actual environment to be digitally stored by the environmental wind measuring apparatus 300, the air volume and the wind direction at different positions can be stored.)
wherein the first and second actuation signals cause the one or more fans to emulate the recorded wind movement. (Hattori: [0041] “Data acquired by the environmental wind measuring apparatus 300 is reproduced by the virtual space generating apparatus 100 as shown in FIG. The HMD 12 of the virtual space generation device 100 displays the buildings and scenery existing in the coordinates and orientation of the user 200 in the virtual space. The video displayed on the HMD 12 is updated every time the user 200 instructs the controller 30 to move or the viewpoint 32 is detected by the sensor 32.”; [0042] “The environmental wind reproduction device 20 can obtain the necessary air volume and direction based on the electronic data acquired by the environmental wind measurement device 300 of FIG. 3 according to the position and orientation of the user 200 in the virtual space. The fan 22 for ventilation is selected and the rotation speed is controlled.”)

Regarding claim 10, Tatsumi, Hirota and Chen teach all the features of claims 1 and 9.
Chen further teaches:
wherein recording the wind movement comprises recording one or more of the directionality of wind, the speed of wind, and timing between gusts of wind. (Hattori: [0040] “The data acquired and stored by the environmental wind measuring device 300 corresponds to the air volume in the positive and negative directions of the X-axis, Y-axis, and Z-axis. You can know the direction and airflow. By measuring a plurality of environmental winds in an actual environment to be digitally stored by the environmental wind measuring apparatus 300, the air volume and the wind direction at different positions can be stored.”; [0043] “According to the environmental wind measuring apparatus 300 according to the present embodiment, it is possible to acquire and store the environmental wind to be reproduced together with the video and audio reproduced by the virtual space generation apparatus 100, and later to the user 200. Thus, when the virtual space is provided, the actually measured environmental wind can be given to the user 200, so that a sense of reality can be enhanced.”)

Regarding claim 13:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 14, Hattori and Deligiannidis teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 15, Hattori and Deligiannidis teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 17, Hattori and Deligiannidis teach all the features of claim 13.
Hattori further teaches:
wherein the two or more fans are situated at different locations within a room, and wherein the first and second actuation signals coordinate the behavior of each of the two or more fans to move the apparent point of origin of the aggregate air flow around the room at the detected location of the person. (Hattori: [0055] “FIG. 6 is a diagram illustrating an example of setting parameters according to the sate. In this setting example, the final wind pressure is set by multiplying the air volume obtained by analyzing the audio data by the magnification (wind pressure magnification) set for each state. Further, a wind direction is set for each state, and the plurality of blower fans 22 are driven so that the set wind direction is obtained. In the example of FIG. 6, no wind pressure is generated in the “normal” state. In the “sand beach” state, the rotational speed of the blower fan 22 is reduced so as to obtain an air volume obtained by multiplying the air volume obtained by analyzing the audio data by 0.8. In the “sand beach” state, the wind direction is fixed. In the “rain” or “snowstorm” state, the wind direction is specified in all directions, and all the blower fans 22 are driven.”)

Regarding claim 18, Hattori and Deligiannidis teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 19, Hattori and Deligiannidis teach all the features of claim 13.
Hattori further teaches:
wherein the two or more fans comprise a third fan and a fourth fan, wherein the third fan is configured to receive third actuation signals to create a third flow of air that varies over time, Atty. Dkt. No.: 7167-00201Page 21 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the fourth fan is configured to receive fourth actuation signals to create a fourth flow of air that varies over time, wherein the aggregate flow of air comprises a vector summation of the first, second, third and fourth flows of air, and wherein the first, second, third and fourth fans are distributed in different corners of a room. (Hattori: Figure 2) [See four of the plurality of blower fans 22 that may represent four corners of the space or the room.]

Regarding claim 20:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 21, Hattori and Deligiannidis teach all the features of claim 20.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 23, Hattori and Deligiannidis teach all the features of claim 20.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.


Claims 4, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori, in view of Deligiannidis, further in view of Magaziner (US 2016/0186766 A1), hereinafter ‘Magaziner’.

Regarding claim 4, Hattori and Deligiannidis teach all the features of claim 1.
Hattori and Deligiannidis do not explicitly teach: wherein the first and second actuation signals further cause the two or more fans to turn on and off with an irregular period.
Magaziner teaches:
wherein the first and second actuation signals further cause the two or more fans to turn on and off with an irregular period. (Magaziner: [0044] “Output of one or each of the motorized impellers of such household fans may have any of the characteristics described herein, with the additional constraint that the other motorized impellers of such household fans are coordinated therewith to produce combined effects on the airflow of the corresponding space, such as to provide the feel of a natural breeze. In other embodiments, the two or more motorized impellers may be part of table fans, or other types of household fans.”; [0027], figure 7 “As indicated above in the Summary, aspects of innovations disclosed herein include a cooling fan (e.g., household fan, table fan, ceiling fan) that blows like natural wind, with gusts. A gust is a generally short but potent blast of wind. Quantitatively, a gust of the fan 110, 210, 310, 410 may be defined as change in volumetric flow rate of the airflow 316, 416 from a first quantity (e.g., quantity 516 as shown in plot 510 of FIG. 7) to a second quantity, and then from the second quantity (e.g., quantity 518 as shown in plot 510 of FIG. 7) to a third quantity (e.g., quantity 520 as shown in plot 510 of FIG. 7), where the first quantity is less than the second quantity and the third quantity is less than the second quantity and the first and third quantities occur within a short period of time from one another.”) [As illustrated in time graph in figure 7, the rotation rate 520 reads on “turn off” and other rotation rates read on “turn on”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hattori, Deligiannidis and Magaziner before them, to modify the blower fan system to incorporate varying the rotation rate or speeds between zero and full speed of the fans over time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural breeze (Magaziner: [0044] “Output of one or each of the motorized impellers of such household fans may have any of the characteristics described herein, with the additional constraint that the other motorized impellers of such household fans are coordinated therewith to produce combined effects on the airflow of the corresponding space, such as to provide the feel of a natural breeze.”).

Regarding claim 16, Hattori and Deligiannidis teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 22, Hattori and Deligiannidis teach all the features of claim 20.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori, in view of Deligiannidis, further in view of CHEN et al. (CN112943660A), hereinafter ‘Chen’.
Regarding claim 11, Hattori and Deligiannidis teach all the features of claim 1.
Hattori further teaches:
one or more second sensors configured to measure wind movement, wherein the program instructions are further executable by the processor cause the system to: record wind movement in an outdoor environment (Hattori: [0038], Figure 3 “FIG. 3 is a configuration diagram of the environmental wind measuring apparatus 300 according to the second embodiment. The environmental wind measuring device 300 includes six anemometers 40a to 40f and a recording device 42. An anemometer is a device capable of measuring a gas flow rate and a wind speed, and various types of devices such as an air flow meter (air flow sensor) are commercially available. In the following description, it is assumed that the air flow meter is an airflow sensor.”; [0040] “The data acquired and stored by the environmental wind measuring device 300 corresponds to the air volume in the positive and negative directions of the X-axis, Y-axis, and Z-axis. You can know the direction and airflow. By measuring a plurality of environmental winds in an actual environment to be digitally stored by the environmental wind measuring apparatus 300, the air volume and the wind direction at different positions can be stored.)

Hattori and Deligiannidis do not explicitly teach: input the recorded wind movement to a machine learning algorithm; receive modified wind movement from the machine learning algorithm, wherein the modified wind movement comprises an approximation of the recorded wind movement modulated by a degree of randomness, wherein the first and second actuation signals cause the one or more fans to reproduce the modified wind movement.
Chen teaches:
 input the recorded wind movement to a machine learning algorithm; receive modified wind movement from the machine learning algorithm, wherein the modified wind movement comprises an approximation of the recorded wind movement modulated by a degree of randomness, wherein the first and second actuation signals are generated based at least in part on the modified wind movement. (Chen: Page 3 last paragraph “Wherein, the first motor 111 is used for controlling the offset angle of the fan 100, the second motor 112 is used for controlling the pitch angle of the fan 100, and the third motor 113 is used for controlling the wind speed of the fan 100. In addition, a hygrothermograph 15 and a function control module 16 are arranged on the upright rod 13, the hygrothermograph 15 can collect temperature information and humidity information of the environment around the fan 100 and send the collected temperature information and humidity information to the function control module 16, and the function control module 16 executes corresponding operations according to the received temperature information and humidity information, for example, determines the type of natural wind according to the temperature information and humidity information to obtain the natural wind parameters referred by the fan 100 when blowing.”; Page 4 sixth full paragraph “In the fan 100, the thermo-hygrometer 15 is configured to collect temperature information and humidity information of an environment around the fan 100, and send the collected temperature information and humidity information to the function control module 16; a processor in the function control module 16 acquires natural wind parameters through a memory or a network interface in the function control module 16 according to the acquired temperature information and humidity information, wherein the natural wind parameters include wind direction parameters and wind speed parameters; the function control module 16 may also determine rotation parameters of the first motor 111, the second motor 112, and the third motor 113 according to the acquired natural wind parameters; according to the rotation parameters of the first motor 111, the second motor 112 and the third motor 113, the function control module 16 controls the fan 100 to select proper natural wind for air supply, so that the user experience is improved.”) [The function control module that takes the natural wind parameters, temperature information and humidity information to control the blowing by the fan implies that the function control module learns from the parameters and information, and reads on “a machine learning algorithm”. The output of the function control module for the fan to provide natural wind for air supply based on the parameters and information implies that the output may randomly change based on the parameters and information, and reads on “an approximation of the recorded wind movement modulated by a degree of randomness”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hattori, Deligiannidis and Chen before them, to modify the air supply system to incorporate emulating wind from outdoor environment using actual measurements of the wind from the outdoor environment, and further considering temperature and humidity factors.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural wind under the natural environment (Chen: Abstract “This application selects suitable natural wind to supply air according to fan surrounding environment for the natural wind under the natural environment more can be pressed close to the wind that blows out, reaches better effect of blowing.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116